39.270, Accordingly, we conclude that we lack jurisdiction over this
                appeal and we
                              ORDER this appeal DISMISSED. 1




                                                     Parraguirre



                                                     Douglas
                                                            2        9/
                                                                      0/41          J.




                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Maria Loeza
                      Raff Mancera
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Eighth District Court Clerk




                      1 We   deny as moot respondent's motion to dismiss this appeal.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A